Citation Nr: 0832716	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-30 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for high blood 
pressure, to include being due to the veteran's service-
connected residuals of a fracture of the left femur.

2.  Entitlement to service connection for depression, to 
include being due to the veteran's service-connected 
residuals of a fracture of the left femur.

3.  Entitlement to service connection for irritable bowel 
syndrome, to include being due to the veteran's service-
connected residuals of a fracture of the left femur.

4.  Entitlement to service connection for fibromyalgia, to 
include being due to the veteran's service-connected 
residuals of a fracture of the left femur.

5.  Entitlement to service connection for a right hip 
disability, to include being due to the veteran's service-
connected residuals of a fracture of the left femur.

6.  Entitlement to service connection for rheumatic 
arthritis, to include being due to the veteran's service-
connected residuals of a fracture of the left femur.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for low back strain, to 
include being due to the veteran's service-connected 
residuals of a fracture of the left

9.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a left shoulder condition, to include 
being due to the veteran's service-connected residuals of a 
fracture of the left femur and the treatment therefor.  

10.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for impingement syndrome of the right 
shoulder, status post surgical decompression, to include 
being due to the veteran's service-connected residuals of a 
fracture of the left femur and the treatment therefor.

11.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for bilateral plantar fasciitis, to 
include being due to the veteran's service-connected 
residuals of a fracture of the left femur.

12.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for an anxiety 
disorder, to include being due to the veteran's service-
connected residuals of a fracture of the left femur.

13.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disability(ies).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to April 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), located in Nashville, 
Tennessee, and Indianapolis, Indiana.  During the course of 
this appeal, the veteran has relocated to Indiana.  In June 
2008, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
was produced and has been included in the claims folder for 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This former Marine has come before the VA asking that service 
connection be granted for a variety of conditions, 
disabilities, and disorders.  She maintains that many of 
these disabilities are secondary to her service-connected 
left femur injury.  Additionally, she contends that she has 
submitted new and material evidence sufficient to reopen her 
other claims.  Finally, she asks that a TDIU be assigned to 
her as a result of her service-connected disability(ies).  

A review of the veteran's massive claims folder indicates 
that the RO has sent to the veteran notification letters 
concerning her service connection claims.  The veteran has 
also received generalized letters with respect to the claims 
involving new and material evidence.  After a closer look at 
the notification letter addressing the issue of new material 
evidence, it is the opinion of the Board that the letter is 
deficient.  That is, the RO has not properly informed the 
veteran of what she must submit in order to reopen her claim.  
She has not been told by the RO how she can prevail on her 
claim based on new and material evidence.  The United States 
Court of Appeals for Veterans Claims, hereinafter the Court, 
in Kent v. Nicholson, 20 Vet. App. 1 (2006) held that VA must 
generally inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented to reopen such claims, that new and 
material evidence is required.  The Court noted that the 
terms new and material have specific, technical meanings that 
are not commonly known to VA claimants, suggesting that VA 
should define these terms in its 38 U.S.C. § 5103(a) notice 
using the definition of new and material evidence provided in 
section 3.156(a).  Furthermore, the Court stated that the 
fulfillment of VA's obligation to identify for the claimant 
what evidence will be considered new and material depends on 
the basis of the prior, final denial.  Hence, all of the new 
and material evidence claims should be remanded to provide 
adequate notice to the veteran as defined by the holding in 
Kent.

With respect to the service-connection claims, the claims 
folder contains numerous medical treatment records showing 
treatment for a cornucopia of disabilities and disorders.  
While the veteran has claimed that a number of these 
disabilities are the result of or were caused or effected by 
her service-connected left lower extremity disability, the 
physicians' notes associated with the treatment records are 
vague as to whether there is any relationship between the 
various disorders and the service-connected disability.  
Moreover, none of the examiners has refuted the veteran's 
assertions.  

Because there is a lack of medical information, either from a 
private or VA doctor, concerning the etiology of the 
veteran's high blood pressure, depression, irritable bowel 
syndrome, fibromyalgia, right hip disability, sleep apnea, 
rheumatoid arthritis, and lower back disability (to include 
being due to or the result of her service-connected 
disability), it is the opinion of the Board that these issues 
should be returned to the RO for the purpose of obtaining 
such an opinion.  That is, the Board believes that thorough 
and contemporaneous medical examinations which takes into 
account the records of prior medical treatment should be 
accomplished, so that the disability evaluation will be a 
fully informed one in regards to the appellant's claim.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Based upon the 
evidentiary record in the instant case, as discussed above, 
it is the Board's opinion that such an examination should be 
afforded the veteran before the Board's decision on the 
merits of her claim is issued.  See also 38 C.F.R. § 4.2 
(2007) (". . . if the [examination] report does not contain 
sufficient detail, it is incumbent on the rating board to 
return the report as inadequate for rating purposes"); 38 
C.F.R. § 4.10 (2007) (the examiner must give a "full 
description of the effects of disability upon the person's 
ordinary activity"); Schafrath v. Derwinski, 1 Vet. App. 
589, 594.  Because physicians have not commented specifically 
on the veteran's contentions and assertions, the claim is 
remanded for the purpose of obtaining additional medical 
information that would provide answers to the veteran's 
contentions.  Additionally, these examinations will provide 
the Board with a basis to either agree or refute the 
veteran's various assertions, and will provide the VA with a 
more complete picture of whether service connection may be 
granted for the veteran's claimed disorders and disabilities.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC/RO for the following development:

1.  The appellant and her representative 
should be provided the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006) and 38 C.F.R. § 3.159(b) 
(2007), to include the notice specified 
by in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and 
notice that he should submit any 
pertinent evidence in his possession.

2.  The RO/AMC should request that a 
social and industrial survey be 
undertaken by a social worker, in order 
to elicit and set forth pertinent facts 
regarding the veteran's medical history, 
education and employment history, and 
social and industrial capacity.  The 
social worker who conducts this survey 
should identify those activities that 
comprise the veteran's daily routine.  
With regard to her employability, the 
veteran should be asked to provide the 
names and addresses of businesses where 
she has worked and or sought employment.  
Any potential employment opportunities 
should be identified.  The claims folder 
must be made available to the social 
worker in conjunction with the survey as 
it contains important historical data.

3.  The RO/AMC should also make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a general medical examination to 
determine the nature and extent of all 
disabilities from which the veteran is 
now suffering therefrom.  The examination 
must be accomplished by a medical doctor 
and may not be performed by a nurse, a 
nurse practitioner, a physician's 
assistant, a doctor of osteopathy, 
etcetera.  All indicated tests or studies 
deemed necessary should be done.  The 
claims file, this REMAND, and treatment 
records must be made available to, and be 
reviewed by, the examiner in connection 
with the examination.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.  The examiner should give 
detailed clinical findings of any 
symptomatology found.

Following examination of the veteran, the 
examiner should indicate the exact 
diagnosis or diagnoses of any found 
disabilities.  The examiner should be 
asked to express an opinion as to whether 
any found disorder is related to or was 
caused by the veteran's military service 
or to a service-connected disorder.  In 
other words, based on a review of the 
claims file and the examination findings, 
the examiner should indicate whether it 
is at least as likely as not that any 
found disability is attributable to the 
veteran's military service or to some 
other cause or causes.  The examiner 
should further comment on any previous 
opinions, including those provided by the 
veteran and her accredited 
representative, that stated that the 
veteran now has a disability related to 
her military service or one that is 
secondary to a service-connected 
disorder.

Additionally, the examiner should render 
an opinion whether the service-connected 
disability prevents the veteran from 
being gainfully employed, or whether a 
nonservice-connected disability (or 
disabilities) prevents the veteran from 
being gainfully employed.

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disability, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The RO/AMC should schedule the 
veteran for a psychiatric examination.  
This examination should be accomplished 
in order to determine whether the veteran 
now suffers from a psychiatric disorder 
and, if so, the etiology of that 
psychiatric disability.  The examiner 
should be provided a copy of this remand 
together with the veteran's entire claims 
folder, and the examiner is asked to 
indicate whether he or she has reviewed 
the claims folder.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Following examination of the veteran, the 
examiner should indicate the exact 
diagnosis or diagnoses of any found 
mental disorder(s).  The examiner must 
conduct a detailed mental status 
examination, and the examiner must 
express his or her final diagnosis taking 
into account the rating criteria for 
psychiatric disorders.

The examiner should be asked to express 
an opinion as to whether any found 
psychiatric disorder is related to or was 
caused by the veteran's military service 
or to a service-connected disorder.  In 
other words, based on a review of the 
claims file and the examination findings, 
the examiner should indicate whether it 
is at least as likely as not that any 
found disability is attributable to the 
veteran's military service or to some 
other cause or causes.  The examiner 
should further comment on any previous 
opinions, including those provided by the 
veteran and her accredited 
representative, that stated that the 
veteran now has a disability related to 
her military service or one that is 
secondary to a service-connected 
disorder.

Also, the examiner should render an 
opinion whether any found psychiatric 
disorder prevents the veteran from being 
gainfully employed, or whether some other 
disability or disabilities prevents the 
veteran from being gainfully employed.

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disability, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

5.  Following completion of the 
foregoing, the RO/AMC must review the 
examination reports and ensure that the 
above requested development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Thereafter, the RO/AMC should adjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and his representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




